Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	This communication is in response to the amendment of 1/18/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 36, 38-43, 45-46, 48-53, 55 are currently pending in the application.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Bloebaum on 3/3/2022.

The application has been amended as follows: 

4.	-Claim 41, line 1, the phrase "The network node of claim 37," has been changed to --The network node of claim 36,--.



6.	-Claim 51, line 1, the phrase "The method of claim 47,” has been changed to --The method of claim 46,--.

7.	-Claim 52, line 1, the phrase "The method of claim 47,” has been changed to --The method of claim 46,--.


Allowable Subject Matter
8.         Claims 36, 38-43, 45-46, 48-53, 55 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
9.	36 and 46 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose for each scheduling opportunity, evaluate how an average throughput of the scheduling opportunity relates to a threshold throughput value; when the average throughput is above the threshold throughput value, increase the channel condition weight factor αF for a next scheduling opportunity; and when the average throughput is below the threshold throughput value , increase the throughput weight factor αRRE for the next scheduling opportunity. It is noted that the closest prior art, S. Nonchev and M. Valkama, "Efficient Packet Scheduling Schemes for Multiantenna Packet Radio
.


Conclusion

	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NGUYEN H NGO/Examiner, Art Unit 2473